                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 EMOGENE R. BROWN,                          :

        Plaintiff,                          :

 vs.                                        :   CIVIL ACTION NO. 1:19-cv-149-TFM-B

 DR. LLYAS SHALKH,                          :

        Defendant.                          :

                       MEMORANDUM OPINION AND ORDER

       On May 14, 2019, the Magistrate Judge entered a Report and Recommendation (Doc. 10)

to which no objections have been filed. After due and proper consideration of all portions of this

file deemed relevant to the issues raised, the Report and Recommendation of the Magistrate Judge

is ADOPTED as the opinion of this Court. Accordingly, it is ORDERED that Plaintiff’s action

is DISMISSED without prejudice for lack of subject matter jurisdiction.

       Final judgment shall issue separately in accordance with this order and Federal Rule of

Civil Procedure 58.

       DONE and ORDERED this 18th day of June, 2019.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
